Title: To John Adams from Sylvester T. Goss, 3 July 1819
From: Goss, Sylvester T.
To: Adams, John


				
					Sir,
					Boston, July 3, 1819
				
				I take the liberty to forward to you, six copies of Novanglus, &c. as a small token of the respect which I entertain for your exalted character, and of the gratitude, which I feel for your condescension, in furnishing such invaluable materials for this publication. That you may continue many years, in health and prosperity, to behold the rising glory, and receive the grateful approbation of that country, of which you were one of the principal founders, is the sincere and fervent prayer of, Sir, / your much obliged / and obedient / humble Servt 
				
					Sylvester T. Goss.
				
					
				
			